DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



3.	Claims 1-3, 8, 9, 12-14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Wright, JR. et al., US 2019/0370544 A1.


establishing, by a computer system, a real-time communication session streaming audio and video between (Wright, [0048], “The communication session may be any type of real-time communication between the user and the remote individual.” , and  [0113], “The communication between the user and the expert user may consist of an audio communication (unidirectional or bidirectional), a video communication from the user to the expert user (allowing the expert user to see, in real time.”)
(i) a local application executing on a local user device and (Wright, [0075], “One application of the above-described system is a repair scenario. The user may perform repair of an object using both the handheld device and the HMD. For example, the user may use the handheld mobile device to run a specific application (e.g., a maintenance and repair application) on the handheld device. This application may allow the user to receive a work order (e.g., using the touch screen).”)
(ii) a remote application executing a remote user device; (Wright, [0085], “For example, in a remote assistance communication application, the local user may follow certain instructions from a remote user and/or from a set of predefined instructions.”, and [0174], “In some embodiments, the user of the remote assistant application may annotate various objects with labels before sharing the annotations with other users.”)
“The communication session may be any type of real-time communication between the user and the remote individual. For example, the user may initiate a shared AR session with the remote individual in which a live video stream or sequence of images captured by a camera of the user's electronic device is transmitted to a remote user's interface (e.g., a remote computer system or other device capable of displaying the video stream or sequence of images).”, and [0029], “FIG. 3 illustrates an example operation of an AR-based remote collaboration system. A local user is located in physical location A, while a remote user is located in physical location B. FIG. 3 shows a physical view of the local user in location A in front of a car engine, identifying a particular element with his hand. FIG. 3 also shows a screen view of the remote user in location B onto the scene in physical location A, which (at this moment) shows more surrounding context than the more limited view on the screen of the user in location A.”)
 receiving one or more annotations to the one or more images from the remote application, (Wright, [0174], “In some embodiments, the user of the remote assistant application may annotate various objects with labels before sharing the annotations with other users.”) wherein each of the one or more annotations is anchored to a user-selected position on the equipment; (Wright, [0085], “Vision based AR applications may consume a large portion of the available computing resources in order to track the device within the environment and to recognize new objects that come into sight. For example, it may be required for the AR application to know its position within the environment to correctly anchor annotations or other graphical elements to objects”)
presenting the one or more annotations on the remote user device overlaid on the equipment at each of the user-selected positions; (Wright, [0029], “The user in location B can browse (e.g. pan, tilt, zoom) this environment independently of the current pose of the image capture device in physical location A, and can set annotations, which are immediately visible to the user in physical location A in AR. In this case, the remote user in location B has virtually marked the element identified by the local user in location A in the screen view of the scene using a virtual circular marker that is also visible to the local user A.”)
transmitting, via the real-time communication session, audio or video instructional information related to the equipment and referencing at least one of the one or more annotations; (Wright, [0071], “ In certain embodiments, a remote assistance system includes an HMD worn by the local user. In these embodiments, the local user experience may be improved during the remote communication session via, for example, freeing the user's hand for interacting with objects in the environment. The local user can thus use his/her hands to do the required manual tasks while receiving vocal instructions from the remote individual. The local user is also able to see what the remote individual is doing (e.g., adding annotations or other instructions) and is able to immediately respond to the feedback from the remote individual as soon as the remote individual receives the feedback.”) and 
storing, by the computing system, a new session record comprising the one or more images, the one or more annotations, and the audio or video instructional “The AR and VR sessions (e.g., the video feed from the user along with the annotations by the expert and the localization information for the expert's annotations) may be captured and/or stored in a very specific form as help sessions for distribution to those having similar problems in similar environments. In some embodiments, these help sessions may be stored on a server or device and allow users to access the help sessions as needed for replay at future times (e.g., “on demand”). Since the help session was an AR or VR session and not merely a video, the user may replay the sound, video, and annotations in the user's 3D environment.”) 

5. 	As per claim 2, Wright discloses: The method of claim 1, further comprising: Transcribing, by the computing system, the audio or video instructional information to yield a transcription; and  storing the transcription in the new session record.  (Wright, [0127], “Examples of advantages of being able to record and replay VR and AR help sessions may include that such help sessions may be used to automatically generate instructions (e.g., step-by-step instructions) based on the stored help session. Additionally, when the stored help sessions include the tracking information for the recording user and the various objects, the help session and/or instructions can be replayed in similar environments where similar tracking information or points can be identified in the replay environment.”)

6. 	As per claim 3, Wright discloses:  The method of claim 2, further comprising: indexing the new session record to allow retrieval of the new session record via a search engine using one or more keywords included in the transcription. (Wright, [0047], “A key for searching the communication database may be retrieved from the record associated with the identified object stored in the object database. The key may be identifier of the object (e.g., a unique object identifier) that can be used to locate the corresponding record in the communication database. Thus, the processor may access the communication database using information from the matching record retrieved from the object database. Once the record for the object has been located in the communication database, the electronic device may obtain an identifier for initiation a communication session from the record.”)

7. 	As per claim 8, Wright discloses: The method of claim 1, wherein the one or more annotations comprise at least one of one or more arrows directed at elements of the equipment, text, or one or more pulsating spheres. (Wright, [0017], “At least one of the local user and the remote user may be able to add annotations (e.g., markings, notes, drawings, etc.) to certain objects within the environment captured within the images and/or video.”)

8. 	As per claim 9, Wright discloses: The method of claim 1, wherein the real-time communication session is established in response to selection of a remote user in a user listing displayed in the local application on the local user device. (Wright, [0046], “The device can also present to the user a number of options for interacting with the detected object, where those options can include initiating a live communication session with a remote user or party. At block 510, the processor may locate contact information (also referred to as an identifier for initiating a communication session with a remote user) by searching a second database (hereinafter also referred to as a communication database). The identifier for initiating a communication session may identify an address for initiating the communication session. For example, the address may be an IP address, a phone number, etc. Similar to the object database, the communication database may be stored locally on the electronic device or may be stored in the cloud.”)

9.	Claims 12-15, 19, and 20, which are similar in scope respectively to claims 1-4, 8, and 9, are thus rejected under the same rationale.


Claim Rejections - 35 USC § 103

10.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 10, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, JR. et al. US-2019/0370544 A1, as applied to claim 1 above, and further in view of Green et al., US 2004/0172455 A1.

13.	As per claim 10, Wright discloses: The method of claim 9, (See rejection of claim 9 above)

14.	Wright doesn’ t expressly disclose: the user listing comprises a plurality of user identifiers and a presence indicator for each of the plurality of user identifiers.  

15.	Green discloses: the user listing comprises a plurality of user identifiers and a presence indicator for each of the plurality of user identifiers.  (Green, Claim 21, “displaying, to a user of an instant messaging system, a graphical user interface of an instant messaging service, the graphical user interface comprising a window that includes a contacts list listing identifiers corresponding to multiple co-users of the instant messaging service, the contacts list being configured to make online presence information for the co-users perceivable to the user and to enable the user to initiate communication sessions with the co-users.”)

16.	Green is analogous art with respect to Wright because they are from the same field of endeavor, namely image processing.  At the time the application was filed , it would have been obvious to a person of ordinary skill in the art to include the process of that the user listing comprises a plurality of user identifiers and a presence indicator for each of the plurality of user identifiers,  as taught by Green into the teaching of Wright.  

17. 	As per claim 11, Wright in view of Green discloses: The method of claim 10, wherein the presence indicator specifies whether a corresponding user is online or offline. (Green, Claim 21, “displaying, to a user of an instant messaging system, a graphical user interface of an instant messaging service, the graphical user interface comprising a window that includes a contacts list listing identifiers corresponding to multiple co-users of the instant messaging service, the contacts list being configured to make online presence information for the co-users perceivable to the user and to enable the user to initiate communication sessions with the co-users.”)

18.	Claims 21, and 22, which are similar in scope respectively to claims 21, and 22, are thus rejected under the same rationale.

19.	Claims 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, JR. et al. US-2019/0370544 A1, as applied to claim 1 above, and further in view of Gulati, US 2009/0141184 A1.

20.	As per claim 7, Wright discloses: The method of claim 1, (See rejection of claim 1 above)



22.	Gulati  discloses: activating a light source on the local user device in response to a command received via the remote application. (Gulati, [0038], “At block 308, the remote control command is communicated to a television client device such that a device action is initiated. For example, the integrated circuit 110 at remote control device 102 initiates activation of light source 112 to communicate remote control commands 118 to television client device 104 as an infra-red signal 120. Similarly, the processor 206 and/or the motion conversion application 214 at remote control device 202 initiates activation of light source 210 to communicate remote control commands 218 to television client device 104 as an infra-red signal 220.”)

23.	Gulati is analogous art with respect to Wright because they are from the same field of endeavor.  At the time the application was filed , it would have been obvious to a person of ordinary skill in the art to include the process of that the activating a light source on the local user device in response to a command received via the remote application,  as taught by Gulati into the teaching of Wright.  The suggestion for doing so would initiate a device action.  Therefore, it would have been obvious to combine Gulati with Wright.

24.	Claim 18, which is similar in scope respectively to claim 7, is thus rejected under the same rationale.

.
25.	Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, JR. et al. US-2019/0370544 A1, as applied to claim 1 above, and further in view of Blume et al., US 2019/0250873 A1.

26.	As per claim 4, Wright discloses: The method of claim 1, (See rejection of claim 1 above)

27.	Wright doesn’ t expressly disclose: identifying, by the computer system, a 3D mesh of the equipment; and overlaying the 3D mesh over the equipment when the one or more images are displayed on the local application and the remote application.  

28.	Blume discloses: identifying, by the computer system, a 3D mesh of the equipment; and overlaying the 3D mesh over the equipment when the one or more images are displayed on the local application and the remote application. (Blume, Figure 3B, and Figure 1, block 130 A , Block 130B, and [0018])

29.	Blume is analogous art with respect to Wright because they are from the same field of endeavor.  At the time the application was filed , it would have been obvious to a person of ordinary skill in the art to include the process of identifying, by the computer system, a 3D mesh of the equipment; and overlaying the 3D mesh over the equipment when the one or more images are displayed on the local application and the remote application, as taught by Blume into the teaching of Wright.  The suggestion for doing so 

30.	As per claim 5, Wright in view of Blume discloses:  The method of claim 4, wherein the one or more annotations to the one or more images are anchored at points on the 3D mesh.  (Blume. [0056], “In some embodiments, the image processing engine 102 uses a detected position (e.g., origin location) and/or orientation of a fiducial marker to refine an estimate of the position and/or orientation of the display having the fiducial marker. Using the refined estimate, the image processing engine 102 may determine a 3D coordinate transform. The image processing engine 102 may use the 3D coordinate transform to modify graphics or virtual displays provided to a HMD 110 for presentation. The image processing engine 102 may provide the 3D coordinate transform a HMD 110 for rendering graphics for presentation to a user, for example, annotations overlaid on a display.”)

31.	Claims 15, and 16, which are similar in scope respectively to claims 4, and 5, are thus rejected under the same rationale.


32.	Claims 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, JR. et al. US-2019/0370544 A1, as applied to claim 1 above, and in view of Blume et al., US 2019/0250873 A1, and further in view of MacPherson, US-20020184245 A1.

33.	As per claim 6, Wright in view of Blume discloses: The method of claim 4, (See rejection of claim 4 above)

34.	Wright in view of Blume doesn’ t expressly disclose: removing the 3D mesh in response to a request received from the local application or the remote application.  

35. 	MacPherson discloses: removing the 3D mesh in response to a request received from the local application or the remote application.  (MacPherson, [0031], “FIG. 5 is a block diagram that shows how one embodiment of the invention operates. In the embodiment of FIG. 5, a 3D graphics application 66 provides virtual camera parameters 68 (e.g., coordinates of the location of the camera) and 3D mesh 10 to an adaptive metric program 70 that determines which polygons of the 3D mesh are to be added/removed based on the camera parameters. Data 72, which specifies the polygons of 3D mesh 10 that are to be added/removed from the 3D mesh, is provided to process 20, where the appropriate operations are performed with respect to database 22.”)

36.	MacPherson is analogous art with respect to Wright in view of Blume because they are from the same field of endeavor.  At the time the application was filed , it would have been obvious to a person of ordinary skill in the art to include the process of removing the 3D mesh in response to a request received from the local application or the remote application, as taught by MacPherson into the teaching of Wright in view of 

37.	Claim 17, which is similar in scope respectively to claim 6, is thus rejected under the same rationale.

Conclusion 
38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619